 



Exhibit 10.7
September 24, 2007                      
Seanergy Maritime Corp.
10, Amfitheas Avenue
17564 P. Faliro
Athens, Greece
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
          Re: Initial Public Offering
Dear Gentlemen:
     The undersigned, a shareholder, officer and director of Seanergy Maritime
Corp. (the “Company”), in consideration of Maxim Group LLC (“Maxim”) entering
into a letter of intent, dated July 21, 2006 and as amended on May 27, 2007
(“Letter of Intent”), to underwrite an initial public offering (“IPO”) of the
securities of the Company and embarking on, undertaking and continuing to
participate in the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph XII hereof):
     I. (1) In the event that the Company fails to consummate a Business
Combination within 24 months from the effective date (the “Effective Date”) of
the registration statement relating to the IPO, the undersigned shall, in
accordance with all applicable requirements of the Marshall Islands Business
Corporations Act, take all action reasonably within his power to dissolve the
Company and distribute all funds held in the Trust Account to holders of the IPO
Shares as soon as reasonably practicable including, without limitation,
(i) causing the Company’s board of directors to convene and adopt a plan of
dissolution and liquidation and (ii) voting, as a director (if applicable), in
favor of adopting such plan of dissolution and liquidation.
          (2) Except with respect to any of the IPO Shares acquired by the
undersigned in connection with or following the IPO, the undersigned hereby
(a) waives any and all right, title, interest or claim of any kind (a “Claim”)
in or to all funds in the Trust Account and any remaining net assets of the
Company upon liquidation of the Trust Account and dissolution of the Company,
(b) waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company (c) agrees that the
undersigned will not seek recourse against the Trust Account for any reason
whatsoever.
          (3) The undersigned agrees to indemnify and hold harmless the Company
against any and all loss, liability, claims, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by any vendor, prospective or actual
target business, creditor or other entity that is owed money by the Company for
services rendered or products sold to the Company or the claims of any
prospective or actual target

 



--------------------------------------------------------------------------------



 



businesses, subject to the following limitations: (i) such indemnification will
only be made insofar as the Company did not obtain a waiver from such party of
such party’s rights or claims to the Trust Account, (ii) such indemnification
will be made only to the extent necessary to ensure that such loss, liability,
claim, damage or expense does not reduce the amount in the Trust Account below
the amount necessary in order for each holder of IPO Shares to receive a
liquidation amount of at least $10.00 per IPO Share owned by such holder, and
(iii) such indemnity shall be limited to the extent of the undersigned’s pro
rata beneficial ownership of the Company immediately prior to the IPO.
          (4) In the event the funds available outside of the Trust Account are
insufficient to cover the Company’s liquidation expenses the undersigned,
jointly with the other executive officers of the Company, agrees to advance the
Company the funds necessary to complete such liquidation and agrees not to seek
repayment for such expenses.
     II. In order to minimize potential conflicts of interest which may arise
from multiple affiliations, the undersigned agrees: (A) not to become an officer
or director of any blank check company until the earlier of the completion of a
Business Combination or the Company’s dissolution and liquidation and (B) to
present to the Company for its consideration, prior to presentation to any other
person or entity, any suitable opportunity to acquire an operating business or
vessels, until the earlier of: (i) the consummation by the Company of a Business
Combination, (ii) the dissolution of the Company or (iii) such time as the
undersigned ceases to be a director of the Company, subject to any pre-existing
fiduciary and contractual obligations the undersigned might have. Such
pre-existing fiduciary or contractual obligations are described more fully in
Exhibit A hereto.
     III. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination with a company affiliated with any of the
Insiders unless the Company obtains an opinion from an independent investment
banking firm which is a member of the National Association of Securities
Dealers, Inc. and is reasonably acceptable to Maxim that the Business
Combination is fair to the Company’s shareholders from a financial perspective.
     IV. Neither the undersigned, any member of the Immediate Family of the
undersigned, nor any affiliate of the undersigned (“Affiliate”) will be entitled
to receive, and no such person will accept, any compensation for services
rendered to the Company prior to, or in connection with, the consummation of a
Business Combination; provided, however, that the undersigned shall be entitled
to reimbursement from the Company for his out-of-pocket expenses incurred in
connection with seeking and consummating a Business Combination.
     V. Neither the undersigned, any member of the Immediate Family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the Immediate Family of the undersigned or any Affiliate
originates a Business Combination.
     VI. (1) The undersigned agrees to be the Chief Operating Officer and a
director of the Company until the earlier of the consummation of a Business
Combination or the dissolution and liquidation of the

 



--------------------------------------------------------------------------------



 



Company. The undersigned agrees to not to resign (or advise the board of
directors that the undersigned declines to seek re-election to the board of
directors) from his position as officer and director of the Company as set forth
in the Registration Statement without the prior consent of Maxim until the
earlier of the consummation by the Company of a Business Combination or
dissolution of the Company and liquidation of the Truest Account. The
undersigned acknowledges that the foregoing does not interfere with or limit in
any way the right of the Company to terminate the undersigned’s positions at any
time (subject to other contractual rights the undersigned may have) nor confer
upon the undersigned any right to continue in his positions with the Company.
          (2) The undersigned’s biographical information furnished to the
Company and Maxim and attached hereto as Exhibit B is true and accurate in all
respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s Questionnaire previously
furnished to the Company and Maxim is true and accurate in all respects as of
the date first written above.
          (3) The undersigned represents and warrants that:
     (a) No petition under the Federal bankruptcy laws or any state insolvency
law has been filed by or against, or a receiver, fiscal agent or similar officer
was appointed by a court for the business or property of the undersigned, or any
partnership in which the undersigned was or is a general partner at or within
two years prior to the date hereof, or any corporation or business association
of which the undersigned was an executive officer at or within two years prior
to the date hereof;
     (b) The undersigned has not been convicted in any criminal proceeding nor
is the undersigned currently a named subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses);
     (c) The undersigned has not been the subject of any order, judgment, or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining the undersigned
from, or otherwise limiting, the following activities:
     (d) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;
     (e) Engaging in any type of business practice; or

 



--------------------------------------------------------------------------------



 



     (f) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of Federal or State
securities laws or Federal commodities laws;
     VII. The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as Chief Operating Officer and as a director of the Company.
     VIII. The undersigned acknowledges and understands that Maxim and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.
     IX. The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to Maxim and the Company and their
respective legal representatives or agents (including any investigative search
firm retained by Maxim or the Company) any information they may have about the
undersigned’s background and finances (the “Information”). Neither Maxim nor the
Company nor their respective agents shall be violating the undersigned’s right
of privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.
     X. In connection with the vote required to consummate a Business
Combination, the undersigned agrees that he will vote all shares of Common Stock
owned by him prior to the IPO (the “Insider Shares”), if any, in accordance with
the majority of the votes cast by the holders of the IPO Shares, and all shares
of Common Stock acquired in or following the IPO in favor of a Business
Combination.
     XI. The undersigned will escrow his Insider Shares for the period
commencing on the Effective Date and ending on the first anniversary of the
consummation of a Business Combination, subject to the terms of a Stock Escrow
Agreement which the Company will enter into with the undersigned and an escrow
agent acceptable to the Company.
     XII. The under signed hereby agrees not to propose or vote in favor of any
amendment to Article Sixth, Eight or Ninth of the Second Amendment and Related
Articles of Incorporation of the Company.
     XIII. This letter agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the federal courts of the United States of America for the Southern District of
New York, and irrevocably submits to the jurisdiction of such courts, which
jurisdiction shall be exclusive, (ii) waives any objection to the exclusive
jurisdiction of such courts and any objection that such courts represent an
inconvenient forum and (iii) irrevocably agrees to appoint Loeb & Loeb LLP as
agent for the service of process in the State of New York to receive, for the
undersigned and on his behalf, service of process in any Proceeding. If for any
reason such agent is unable to act as such, the undersigned will promptly notify
the Company and Maxim and appoint a substitute agent acceptable to each of the
Company and Maxim within 30 days and nothing in this letter will affect the
right of either party to serve process in any other manner permitted by law.

 



--------------------------------------------------------------------------------



 



     XIV. As used herein, (i) a “Business Combination” shall mean an acquisition
by the Company, by merger, capital stock exchange, asset or stock acquisition,
reorganization or otherwise, of an operating business or businesses in the
maritime shipping industry but not limited to acquisitions in such industry;
(ii) “Common Stock” shall mean the common stock, par value $.0001 per share, of
the Company; (iii) “Immediate Family” shall mean, with respect to any person,
such person’s spouse, children, parents and siblings (including any such
relative by adoption or marriage); (iv) (v) “Insiders” shall mean all officers,
directors and shareholders of the Company immediately prior to the IPO; (vi)
“Insider Shares” shall mean all of the shares of Common Stock owned by an
Insider prior to the IPO; (vii) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; and (viii) “Trust Account” shall mean the
trust account in which most of the proceeds to the Company of the IPO will be
deposited and held for the benefit of the holders of the IPO shares, as
described in greater detail in the prospectus relating to the IPO.
     XV. This letter agreement shall supersede any other letter agreement signed
by the undersigned with respect to the subject matter hereof.

       
 
  /s/ Simon Zafet
 
  Simon Zafet

 



--------------------------------------------------------------------------------



 



EXHIBIT A

•   Hellasco Shipping Ltd., Chief Executive Officer    •   Hellasco Transport
Ltd., Co-Owner

 



--------------------------------------------------------------------------------



 



EXHIBIT B
     Simon Zafet has been the Chief Operating Officer and a director since
inception. Mr. Zafet has extensive experience in the management of operations in
the maritime shipping industry, as well as the purchase, sale and charter of
vessels. He worked at Adams and Porter New York Insurance Brokers from 1994 to
1995 and Harley Mullion shipping brokers in London from 1995 to 1996. In May
1996, he joined Hellasco Shipping Ltd. as Chief Executive Officer, developing
and creating an elaborate network of shipping contacts that included all of
Scandinavia and the Eastern Mediterranean. Under his leadership, Hellasco
Shipping Ltd. increased the transportation of its main forest products and
expanded its liner business with the formation of a door-to-door shipping
company, which runs high volumes and becoming the only and better alternative to
a container for this part of the world. Mr. Zafet currently maintains the
position of Chief Executive Officer at Hellasco Shipping Ltd. Mr. Zafet is also
a co-owner of Hellasco Transport Ltd. He is an active member of the
Greek-Finnish Commerce Association, the Swedish Commerce Association of Athens
and the Baltic Exchange. Mr. Zafet received an undergraduate degree in
Economics, Marketing and Computer Science from Boston University in
Massachusetts in 1984 and a Master’s degree, with honors, in Shipping Trade and
Finance from the London City University in 1998.

